Citation Nr: 0409890	
Decision Date: 04/16/04    Archive Date: 04/21/04	

DOCKET NO.  00-22 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an effective date earlier than September 22, 1997, 
for an award of service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at Law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from January 1960 to 
December 1963.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by the Department of 
Veterans Affairs (VA) Togus, Maine Regional Office (RO), granting 
the veteran service connection for retinitis pigmentosa effective 
from September 22, 1997.  The veteran has expressed disagreement 
with the effective date assigned.  

In July 2000, the Board denied the veteran's collateral claim of 
clear and unmistakable error in an August 1990 rating decision, 
which denied the veteran entitlement to service connection for 
retinitis pigmentosa.  In that decision the Board referred the 
issue of an earlier effective date for the grant of service 
connection for retinitis pigmentosa to the RO.  The veteran 
appealed the July 2000 Board decision to the United States Court 
of Appeals for Veterans Claims (Court).  In October 2002 the Court 
in a memorandum decision affirmed the Board's determination 
denying the veteran's claim of clear and unmistakable error in the 
August 1990 decision.  That portion of the Board's July 2000 
decision referring to the RO the veteran's claim of an earlier 
effective date was vacated and the Board was directed to remand 
this issue to the RO for issuance of a supplemental statement of 
the case pursuant to the Court's decision in Manlincon v. West, 12 
Vet. App. 238, 240-41 (1991).  

A review of the record reveals that during the pendency of this 
appeal to the Court and prior to the Court's order, the veteran 
was, in fact, issued a statement of the case in October 2000 which 
addressed this issue and the veteran has timely appealed to the 
Board.  As the direction of the Court has been essentially 
complied with, a remand under the circumstances of this case, 
would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  (Remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran are to be avoided); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  


FINDINGS OF FACT

1.  The veteran's July 1990 claim of entitlement to service 
connection for retinitis pigmentosa was denied by the RO in an 
unappealed rating decision dated in August 1990.  

2.  On September 22, 1997, the veteran's application to reopen his 
previously denied claim for service connection for retinitis 
pigmentosa was received by VA.

3.  The claim was thereafter reopened and allowed on the basis of 
new and material evidence.  


CONCLUSION OF LAW

There is no legal basis for the assignment of an effective date 
earlier than September 27, 1997, is the earliest date permissible 
by law for an award of service connection and compensation for 
retinitis pigmentosa.  38 U.S.C.A. § 5110(a) (2002); 38 C.F.R. § 
151, 155, 3.400(q) (2002);  Sabonis v. Brown, supra.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

There has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the development of 
a claim that was not well grounded.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 F.3d 
795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to 
be codified at 38 U.S.C.A. § 3.159(c)).

The Court, however, recently held that VA's duties to notify and 
assist contained in the VCAA are not applicable to cases such as 
this one in which the law, rather than the evidence, is 
dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

Earlier Effective Date

The record reflects that the veteran filed a formal claim seeking 
entitlement to service connection for retinitis pigmentosa in July 
1990.  That claim was denied by the RO in an August 1990 rating 
decision on the basis that the evidence then of record failed to 
establish a diagnosis of this disorder.  In August 1990, the RO 
sent the veteran notice of this adverse determination and of his 
appellate rights.  No appeal, which contested the denial of that 
claim, was initiated.  38 U.S.C.A. § 7105(a), (b)(2), (c) (West 
2002); 38 C.F.R. §§ 20.200, 20.201 (2003).  As a result, August 
1990 rating action, which was engendered by the July 1990 claim 
for service connection for retinitis pigmentosa, became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.160(d) (2003).  Hence, an effective 
date as of the date of the July 1990 claim is not warranted.

Thereafter, on September 22, 1997, the RO received the veteran's 
request to reopen the previously denied claim of service 
connection for retinitis pigmentosa.  By a rating decision dated 
in August 1998, the RO granted service connection for retinitis 
pigmentosa, effective from September 22, 1997, the date of receipt 
of the reopened claim.

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, dependency 
and indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier than the 
date of receipt of application therefore.  The effective date of 
an award of disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefore is received within one year from such date of discharge 
or release.  38 U.S.C.A. § 5110(b)(1).

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and award 
of compensation based on a claim reopened after final disallowance 
will be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  In the case of direct service 
connection, the effective date of an award is the day following 
separation from active service or date entitlement arose if a 
claim is received within 1 year after separation from service; 
otherwise, the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

The pertinent regulations also provide that the effective date of 
an award of a claim reopened after a final disallowance will be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q).  Moreover, under the provisions of 38 C.F.R. § 3.400(r), 
the effective date of an award pursuant to a reopened claim (under 
sections 3.156, among others) is the date of receipt of claim or 
date entitlement arose, whichever is later.

Pursuant to the controlling law and regulations cited above, the 
only possible basis for an earlier effective date under the 
circumstances of this case would be a reopening of the claim prior 
to September 22, 1997.  Our review of the claims file reveals that 
the first indication, following the RO's determination in August 
1990 that the veteran was seeking to further reopen his claim for 
entitlement to service connection for retinitis pigmentosa, was 
the claim received from the veteran in September 1997, which we 
observe served as the basis for the RO's assignment of the 
effective date, which the veteran is currently appealing. 

A claim or application is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p) (2002).  Any communication or action, 
indicating an intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 3.155 
(2002).

Documents received during the period between August 1990 rating 
decision and the September 1997 application to reopen the claim 
for service connection for retinitis pigmentosa consists of a copy 
of a letter dated in March 1991 to the VA Hospital in Togus, 
Maine, requesting a copy of an "adjudication examination" report 
and the veteran's representative's January 1992 request that the 
veteran's claims file be transferred to the Philadelphia Regional 
Office and a subsequent request to transfer the claims folder to 
the Boston, Massachusetts, Regional Office in March 1994.  There 
is nothing in this evidence, earlier than September 22, 1997, that 
may be construed as a formal or informal claim to reopen the 
veteran's previously denied claim of entitlement to service 
connection for retinitis pigmentosa.  The Board points out that 
neither the March 1991 letter, the January 1992 request that the 
veteran's claims file be transfer, nor the March 1994 request for 
further transfer of the veteran's claims file, indicate or suggest 
in any way that the veteran was seeking to reopen his claim for 
service connection for retinitis pigmentosa.  While the January 
1992 request indicated that the veteran desired his claims file be 
transferred "for the purpose of preparing a compensation claim," 
there was no identification of the nature of the disorder for 
which compensation benefits that would be sought.  Such 
identification is required is required before VA is obligated to 
consider such request as an informal claim for benefits requiring 
VA response.

Consequently, as a matter of law, the effective date for the award 
of service connection for retinitis pigmentosa cannot be earlier 
than September 22, 1997, date of receipt of the reopened claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see also Sabonis v. Brown, 
supra.

The Board acknowledges the argument by the veteran's 
representative to the effect that the veteran is entitled to an 
effective date of September 26, 1996, based on the provisions of 
38 C.F.R. § 3.114(a) (2002).  38 C.F.R. § 3.114(a) provides that 
where compensation is awarded pursuant to a liberalizing law or a 
liberalizing VA issue and...a claim is received at the request of 
the claimant more than one year after the effective date of the 
law of VA issue, benefits may be authorized for a period one year 
prior to the date of receipt of such request.  The 
representative's argument, however, is based on the assumption 
that VAOPGCPREC 67-90, which held that service connection may be 
granted for hereditary diseases, which either first manifested 
themselves during service or which preexisted service and 
progressed at an abnormally high rate during service is a 
liberalizing law or a liberalizing VA issue.  This is not the case 
as this opinion by VA's General Counsel only clarifies the 
application of a regulatory provision, 38 C.F.R. § 3.303(c) and 
did not create a right to benefits.  See, e.g., VAOPGCPREC 11-99, 
65 Fed. Reg. 6257 (2002).  Therefore, it cannot be considered 
liberalizing and, thus, cannot serve to govern the effective date 
of the veteran's award under 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 
3.114(a).  Accordingly, the appeal is denied.



ORDER

Entitlement to an effective date earlier than September 22, 1997, 
for an award of service connection for retinitis pigmentosa is 
denied.  



                       
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals





